PER CURIAM.
Application granted.
In view of the trial court’s representation that “the record will be kept open ... for that issue on the new trial motion” and the trial court’s subsequent stay of all proceedings contemporaneous with the denial of a new trial, this court will construe the pleadings so as to do substantial justice. La. Code Civ.Proc. art. 865. The court therefore construes the application for supervisory writs as a motion for devolutive appeal, and the district court is ordered to grant a devolutive appeal. On appeal the appellate court can review both the merits of the case and the exclusion of the testimony of the jurors at the hearing on the motion for new trial.